UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

No. 09-cr-243 (GK)

FILED
0£1222010

C|erk, U.S. District and
Bankruptcy Courts

V.

MICHAEL MONZEL,

Defendant.

\/\/\z\/\/\/\z\/`z

MEMORANDUM OPINION
On December 10, 2009, Defendant Michael Monzel pled guilty to

one count of distribution of child pornography in violation of 18

U.S.C. §§ 2252(a)(2) and one count of possession of child

pornography in violation of 18 U.S.C. §§ 2252(a)(4)(B). This matter
is before the Court on the Government's Motion for an Order of
§ 2259

Restitution pursuant to 18 U.S.C. [Dkt. No. 34]. On

September 16, 2010, the parties filed supplemental briefing on the

issue of whether the Government's failure to meet the time
limitations in the Mandatory' Victims Restitution. Act of 1996
(“MVRA”), 18 U.S.C. §§ 3664(d)(1) and (d)(5), bars its Motion for

an.Order of Restitution. On September 27, 2010, Defendant submitted
a Reply to the Government's Memorandum [Dkt. No. 42].

On September 30, 2010, a status conference was held in this
case in which oral argument was heard on the time limitations in
the MVRA. Defendant also requested discovery on the Government’s
Motion. On October 5, 2010, a motion hearing was held in which the

parties presented oral argument on the Government's Motion.

Upon consideration of the parties' motions, oppositions, and
replies, the oral argument presented by the parties at the
September 30, 2010 status conference and the October 5, 2010 motion
hearing, and the entire record herein, and for the reasons set
forth below, the Court concludes that (1) the Government's Motion
for an Order of Restitution. is not time-barred; and (2) the
Government has met its burden to prove proximate cause in support
of its Motion for an Order of Restitution. In addition, Defendant's
discovery request is denied. Consequently, the Government's Motion
for an Order of Restitution is granted. The parties shall file
additional briefing on damages by December 20, 2010.

I. Background1

On December 10, 2009, Defendant pled guilty to one count of
distribution of child pornography2 and one count of possession of
child pornography, in violation of 18 U.S.C. §§ 2252(a)(2) and
(a)(4)(B). 18 U.S.C. § 2259, which was enacted in 1994 as part of
the Violence Against Women Act, Publ. L. No. 103-322, 108 Stat.

1976, makes restitution mandatory for offenses under § 2252

1 The parties do not dispute the facts set forth herein,

2 Monzel did not distribute any images which depicted the three
victims seeking restitution in this case, although such images were
in his possession. Consequently, the victims’ claims for

restitution are based only on Defendant's conviction of possession
of child pornography. Govt.'s Mot. at 8 n.5.

_2_

involving the sexual exploitation and other abuse of children. §§§
18 U.S.C. § 2259.
As a part of his plea, Monzel signed a plea agreement which
stated that he:
[U]nderstands that in addition to the other

penalties provided by law, pursuant to 18
U.S.C. § 2259 and 3664, it is mandatory that

the Court order [Defendant] to make
restitution for the full amount of any
victim(s)' compensable losses. . .

[Defendant] understands that the government
will request that the Court order restitution
for any identified victim for the full amount
of his/her losses that were caused by
[Defendant's] crime that is the subject of
this plea agreement.
Plea Agreement at I 20 [Dkt. No. 11].3 1n addition, the Court made
clear to both parties at the plea hearing that restitution was
mandatory under § 2259. Tr. at 27-28 (Dec. 10, 2009). At the end of
that hearing, the Court ordered the parties to submit sentencing
memoranda by March 30, 2010 and continued the sentencing until
April l5, 2010.
On February 17, 2010, the Federal Bureau of 1nvestigation
(“FB1”) received the first of two reports from the National Center

for Missing and Exploited Children (“NCMEC”) containing its

analysis of a series of pornographic items recovered from

3 Defendant suggests that he was blindsided by the Government's
decision to seek restitution. §§§, e.g., Def.'s Reply to Govt.'s
Memo. at 2 [Dkt. No. 42]. As the facts discussed here make clear,
Defendant had ample notice that the Government would seek
restitution and that it is mandatory in this case,

_3_

Defendant. The FBI prepared a report based on NCMEC's submission
which identified the known victims of the materials and provided
the report to counsel for the Government on or about March 1, 2010.
Within five business days, the Government sent requests for victim
impact statements, including the need for restitution, to those
victims who had indicated their wish to receive such requests.4
Thus, the Government did not have the information it needed to
ascertain the victims’ losses 60 days prior to the scheduled
sentencing date of April 15, 2010, as required by 18 U.S.C. §
3664(d)(l).

On March 25, 2010, the United States Probation Office
submitted a Final Presentence 1nvestigation Report [Dkt. No. 16]
which indicated that restitution was mandatory, but did not specify
the amounts sought. On March 30, 2010, the Government asked to
continue the sentencing because the second NCMEC report had not yet
been completed. Defendant raised. no objection, and the Court
granted the request, continuing the sentencing to May 19, 2010. On

May 10, 2010, the Government submitted a Sentencing Memorandum

4 As the Government pointed out at the September 30, 2010 Status
Conference, the process for seeking restitution is quite
complicated in cases involving child pornography. The Government,
acting through NCMEC, must identify victims based on the
pornographic materials seized, contact those victims who have
indicated that they wish to receive notice of cases involving them,
and receive detailed information from them regarding the amount of
restitution sought. In this case, the Government undertook this
process with regard to approximately 800 images seized from
Defendant. Govt.'s Mot. at 2.

_4_

[Dkt. No. 23] which requested restitution but did not specify any
amounts claimed by the victims.

On May 19, 2010, Monzel was sentenced on each count to 120
months of incarceration followed by 10 years of supervised release,
to run concurrently, and was ordered to pay a $200.00 special
assessment. At the sentencing, the Government raised the issue of
restitution and asked for a briefing schedule so that it could
obtain more information from the victims as to the amounts
requested. The Court raised the procedural issue of whether the
sentence could be entered without a determination of the
restitution issue, to which the Government responded that the Court

“can defer the decision on the restitution for a period of up to 90

days, and have the sentence proceed . . . .” Tr. at 5-7 (May 19,
2010).5

5 This characterization of 18 U.S.C. § 3664(d)(5)'s procedures
was somewhat in error. Section 3664(d)(5) states that the

Government must inform the Court at least 10 days prior to the
sentencing if the victims’ losses are unascertainable, and that the
Court should set a date for a final determination of losses not to
exceed 90 days after sentencing, The Government failed to provide
advance notice that the victims’ losses were unascertainable.
Defendant argues that § 3664(d)(5) also requires the Court to set
the date for a final determination of the victims’ losses prior to
the original sentencing hearing. Def.'s Reply to Govt.’s Memo. at
4. However, the statute does not specify when the Court must set
the date; it only specifies that the date must not exceed 90 days
after sentencing: “[i]f the victim’s losses are not ascertainable
by the date that is 10 days prior to sentencing, the attorney for
the Government or the probation officer shall so inform the court,
and the court shall set a date for the final determination of the
victim’s losses, not to exceed 90 days after sentencing.” 18 U.S.C.
§ 3664(d)(5).

_5_

Defense counsel agreed with the Government on this procedural
point. ld; However, defense counsel argued that the Government's
delay in requesting restitution had resulted in waiver of its
Motion for an Order of Restitution at the sentencing.6 The Court
declined to rule on the issue without briefing from the parties,
which it ordered to be submitted within 35 days,

7 the Government received requests for

Around this same time,
restitution from three of the thirty identified victims. The three
victims are identified by the pseudonyms “Amy,” “Tara,” and “Vicky”
in the Government's Motion and in this Opinion to protect their
privacy. Of the files and videos recovered from Monzel's memory
devices, five were part of the “Vicky” series, one was part of the
“Misty” series (in which Amy appeared), and two were part of the
“Tara” series. Govt.'s Mot. at 3. The Government provided the
victims’ requests for restitution to defense counsel on,
respectively, March 5, 2010, May 17, 2010, and May 29, 2010.

On June 8, 2010, the Government submitted a Consent Motion for

an extension of time to file its Motion for Order of Restitution by

6 The Government argues that Defendant waived his argument under
18 U.S.C. § 3664(d)(1) because he did not raise it at the May 19,
2010 sentencing, The Court disagrees. As stated, Defendant made the
argument, which he termed a “waiver argument,” at the sentencing
that the Government should have submitted its request for
restitution in advance of that date. Tr. at 37 (May 19, 2010).
Given this, the Court is satisfied that Defendant did not waive any
arguments under § 3664(d)(1).

7 The record does not indicate the exact dates.

_6_

two days, to June 10, 2010, which the Court granted [Dkt. No. 33].
On June 24, 2010, Defendant submitted a Consent Motion for a 60-day
extension of time to file his response to the Government's Motion
and to vacate the status hearing scheduled for July 9, 2010 [Dkt.
No. 35]. Defense counsel explained that he was requesting a new
status hearing “so that the Defendant can 1) on the record, waive
the 90 day time limit in 18 U.S.C. § 3664(d)(5), and 2) update the
Court on the status of discussions regarding informally resolving
the restitution issue in this case.” Def.'s Consent Mot. at 2 [Dkt.
No. 35].

Defendant's Consent Motion was granted, although the status
conference was continued beyond the 90-day time limit, to September
2, 2010.8 Neither party objected to this continuation. After
Defendant filed his response to the Government's Motion on August
25, 2010, the Government filed yet another Consent Motion, which
the Court granted, for an extension of time until September 27,
2010 to file its Reply.

On September 2, 2010, before the Government's Motion for an
Order of Restitution had been fully briefed, a further status
conference was held. in this case, Monzel formally' raised his
argument that the Government had failed to comply with the 60-day

time limitation in § 3664(d)(1). He did not waive the 90-day time

8 The 90-day period, which began to run from the May 19, 2010
sentencing, ended on August 17, 2010.

_7_

limit in 18 U.S.C. § 3664(d)(5), which had by that point expired.
The Court ordered additional briefing on these time limitation
issues to be filed by September 16, 2010, with any responses due
September 27, 2010.

By September 27, 2010, both the Government's Motion for an
Order of Restitution and the §§ 3664(d)(1) and (d)(5) time
limitation issues were fully briefed. A status conference was held
on September 30, 2010 at which the parties argued the legal merits
of the time limitation issues. A motion hearing on the Government's
Motion for Order of Restitution was then held on October 5, 2010,
at which the parties requested that the Court rule on proximate
cause before hearing argument on the amount and apportionment of
any damages.

II. Analysis

Three issues arising out of the Government's Motion for an
Order of Restitution will be addressed in this Opinion. First,
Defendant's argument that the Government is procedurally barred
under 18 U.S.C. §§ 3664(d)(1) and (d)(5) of the MVRA from seeking
restitution will be considered. Second, the Court will consider
whether the Government established proximate cause at the October
5, 2010, motion hearing on its Motion for an Order of Restitution.
Finally, Defendant's request for discovery on the Government's

Motion will be addressed.

A. Time Limitations in 18 U.S.C. § 3664
As noted above, 18 U.S.C. § 2259 makes restitution mandatory
for convictions under 18 U.S.C. § 2252. In 1996, the MVRA amended
§ 2259 to provide that the procedures for ordering and enforcing
this mandatory restitution are set forth in 18 U.S.C. § 3664 of the
MVRA.9 18 U.S.C. § 2259(b)(2). The MVRA's “primary and overarching
goal . . . [is] to make victims of crime whole, to fully compensate
these victims for their losses and to restore these victims to
their original state of well-being.” ld; (citations and internal
quotations omitted).
Section 3664(d)(1) of the MVRA provides that “not later than
60 days prior to the date initially' set for sentencing, the
attorney' for the Government, after consulting, to the extent
practicable, with all identified victims, shall promptly provide
the probation officer with a listing of the amounts subject to
restitution ” 18 U.S.C. § 3664(d)(1).
Section 3664(d)(5) provides that:
1f the victim’s losses are not ascertainable
by the date that is 10 days prior to
sentencing, the attorney for the Government or
the probation officer shall so inform the
court, and the court shall set a date for the

final determination of the victim’s losses,
not to exceed 90 days after sentencing, If the

9 The MVRA was passed as part of the Antiterrorism and Effective
Death Penalty Act of 1996, Pub.L. No. 104-132, § 206, 110 Stat.
1232 (1996), to supplement the Victim and Witness Protection Act of
1982, 18 U.S.C. § 3663. United States v. Moreland, No. 05-30541,
2010 WL 3607l89, at *l9 (9th Cir. Sept. l7, 20lO).

_9_.

victim subsequently discovers further losses,
the victim shall have 60 days after discovery
of those losses in which to petition the court
for an amended restitution order. Such order
may be granted only upon a showing of good
cause for the failure to include such losses
in the initial claim for restitutionary
relief.
l8 U.S.C. § 3664(d) (5).

Defendant raises two arguments under the MVRA. First, he
argues that the Government's Motion should be denied because the
Government failed to give notice of the amounts subject to
restitution 60 days prior to the sentencing, as required by §
3664(d)(1). Second, Monzel argues that the Motion should be denied
because the Government failed to inform the Court within 10 days of
the sentencing that the victim’s losses were not ascertainable at
that point. As a result of this failure, 90 days have elapsed since
Defendant's sentencing without a final determination of the
victims’ losses, as required by § 3664(d)(5). 1n response, the
Government argues that the time limitations set forth in the MVRA
are not jurisdictional in nature, and therefore do not bar its
Motion for an Order of Restitution.

The Supreme Court recently considered the deadline set forth
in § 3664(d)(5) of the MVRA in Dolan v. United States, 130 S. Ct.
2533, 177 L. Ed. 2d 108 (2010). The district court judge in Dolan had
indicated at the defendant's sentencing hearing that he would order

restitution, but did not make a final determination as to the

amount of such restitution until months after the 90-day limitation

_]_O_

had expired. ld4 at 2537. The question before the Court, then, was
whether the restitution. ordered was procedurally barred by §
3664(€1)(5).

The Court in Qglag concluded that it was not. The Court
distinguished between statutory time limits which are (1)
jurisdictional, meaning that the expiration of the deadline
absolutely deprives the court of authority; (2) “more ordinary
‘claims-processing rules,' [which are] rules that do not limit a
court's jurisdiction, but rather regulate the timing of motions or
claims,” and (3) a “time-related directive that is legally
enforceable but does not deprive a judge or other public official
of the power to take the action to which the deadline applies if
the deadline is missed.” Qglan, at 2538 (citation omitted). The
Court held that the deadlines in § 3664(d)(5) were of the third
kind. ld; at 2539.

QQl§n thus clearly held that the time limitations in §
3664(d)(5) do not deprive district courts of the power to order

restitution.” Given this controlling precedent, Defendant's

10 Defendant argues that Dolan is distinguishable because the
district court judge ordered restitution prior to the expiration of
the time limit, leaving only the amount of restitution undetermined
after the deadline had passed. In this case, for the reasons given
above, the Court did not make its decision prior to expiration of
the 90-day deadline as to whether an order of restitution would be
entered. Although. the Court in Dolan. recognized this factual
distinction, id4 at 2537, it ultimately concluded that the 90-day
time limit in the MVRA is not jurisdictional, but is a “time-
related directive.” Defendant's argument that the facts of this

(continued...)

_ll_

argument that § 3664(d)(5) is a procedural bar to the Government's
Motion for an Order of Restitution is rejected.

Although the Court in Dolan did not consider the time
limitations set forth in § 3664(d)(1), its reasoning regarding the
time limitations in § 3664(d)(5) is instructive. First, the Court
stated that, because the MVRA does not specify a consequence for
noncompliance with its timing provisions, “federal courts will not
in the ordinary course impose their own coercive sanction.” ;d4 at
2539 (internal quotation and citations omitted).

Second, the Court strongly emphasized the MVRA's intent to
ensure that “victims of a crime receive full restitution.”“ lQ;
Third, the Court found that the statute's procedural provisions
“seek[] speed primarily to help the victims of crime and only

secondarily' to help the defendant.” Id. at 2539-40; see also

w(...continued)

case require a different conclusion is therefore unpersuasive. The
MVRA's time limits are either jurisdictional or they are not; a
conclusion that a deadline is not jurisdictional under the facts
presented in Dolan, but is jurisdictional under the facts presented
here would be both illogical and inconsistent.

“ In interpreting provisions of the MVRA, courts have uniformly
emphasized the statute's focus on protection of victims. For
example, in reliance on the statute's purpose of protecting
victims, the First, Second, Fourth, and Seventh Circuits held,
prior to Dolan, that district courts may enter restitution orders
more than ninety days after sentencing so long as the defendant's
substantial rights are not prejudiced. See United States v.
Johnson, 400 F.3d 187 (4th Cir. 2005); United States v. Cheal, 389
F.3d 35, 49-59 (1st Cir. 2004); United States v. Pawlinski, 374
F.3d 536, 539 (7th Cir. 2004); United States v. Zakharv, 357 F.3d
l86, 191 (2d Cir. 2004).

_]_2_

Moreland, 2010 WL 3607180, at *20-21 (“The legislative history
reveals Congress's intent that the time limits in § 3664 not be
relied upon for protection by defendants.”) (col1ecting Circuit
cases).

Fourth, “to read the statute as depriving the sentencing court
of the power to order restitution would harm those--the victims of
crime--who likely bear no responsibility for the deadline's being
missed and whom the statute also seeks to benefit.” ld4 at 2540.
Fifth, the Court noted that it has “previously interpreted similar
statutes similar1y.” ld; Sixth, and finally, the Court noted that
the defendant, as is true in this case, normally can mitigate any
harm that a missed deadline might cause so long as he obtains the
relevant information before the 90-day deadline expires. ld; at
2541.

All of these reasons are fully' applicable to Defendant's
argument regarding the import of § 3664(d)(1) of the MVRA. Thus,
the Court concludes that § 3664(d)(1), like § 3664(d)(5), is also
a time-related directive that is not jurisdictional in nature, §§§
Moreland, 2010 WL 3607189, at *21 (concluding that the timing
requirements in both § 3664(d)(1) and (d)(5) are not
jurisdictional).

In addition, Monzel can demonstrate no prejudice which would
result from the decision to proceed with consideration of the

Motion for an Order of Restitution. As discussed above, Defendant

_j3_

was put on notice of the possibility of a restitution order by the
written plea agreement and the Rule 11 inquiry in December of 2009.
See United States v. Cienfuegos, 462 F.3d 1160, 1163 (9th Cir.
2006) (when defendant signed plea agreement in which he
acknowledged restitution was mandatory, he received functional
equivalent of notice required under § 3664(d)(5) of the MVRA).
Moreover, at the September 30, 2010 status conference the Court
directly asked Defendant what prejudice would result from this
Court's consideration of the Government's Motion. He could identify
none apart from potentially being forced to comply with an order of
restitution.

In the absence of actual prejudice to Defendant, and for the
reasons set forth by the Supreme Court in Dalton, the Government's
failure to comply with the deadlines in § 3664 will not result in
denial of its Motion for an Order of Restitution. §ee idL at 1162-
63 (holding that failure to comply with MVRA deadlines in § 3664
was harmless error absent actual prejudice to defendant and
collecting cases). Defendant's argument that the Government's
Motion for an Order of Restitution is procedurally barred by the
MVRA is therefore rejected.

B. Motion for an Order of Restitution

Next, Defendant argues that the Government cannot carry its
burden under § 2259 to prove restitution. To do so, the Government

must establish by a preponderance of the evidence that Amy, Tara,

_14_

and Vicky are “victims” under § 2259, that a causal connection
exists between Defendant's possession of child pornography and the
victims’ alleged losses, and, that if a causal connection does
exist, how liability should be apportioned. See United States v.
§;a§, 483 F.3d 103, 106-07 (D.C. Cir. 2007); United States v.
E§;Qy, 707 F. Supp. 2d 597, 597 (W.D. Pa. 2010).
1. Amy, Tara, and Vicky Are Victims Under § 2259

At the October 5, 2010, hearing, Defendant withdrew his argument
that the Government has failed to show that the claimants here are
in fact the individuals depicted in the images in his possession.
Therefore, the Court will turn to examine whether these young women
are “victims” as that term is defined in § 2259,

Section 2259 defines a “victim” as “the individual harmed as
a result of a commission of a crime under this chapter.” 18 U.S.C.
§ 2259(c). The MVRA similarly defines a victim as a person
“directly and proximately harmed” as a result of the offense. 18
U.S.C. §§ 3663(a)(2) and 3663A(a)(2).

It is beyond dispute that child pornography victims suffer
fron1 trauma as a result of their sexual abuse, and_ that the
knowledge that anonymous individuals continue to view and
distribute images of their abuse exacerbates the victims’ feelings
of fear, anxiety, and powerlessness. See United States v. Ferber,
458 U.S. 747, 758-61 (l982); E§;Qy, 707 F. Supp. 2d 597; GoVt. Ex. 2

(Psychological Status Report of Vicky Submitted by Dr. Randall L.

_l5_

Greene, Clinical Psychologist (July 5, 2010)) (discussing victim’s
recurring anxiety attacks, dissociative symptoms, and post-
traumatic stress disorder).

In Ferber, the Supreme Court described the various harms
suffered by children whose sexual exploitation is recorded in
pornographic materials. First, the production of such pornographic
materials establishes a “permanent record of the children's
participation,” the circulation of which exacerbates the harm to
the child. Second, the demand for child pornography by end
consumers like Monzel creates incentives for the continued abuse

and exploitation of children, as well as for the continued

distribution of their images. Ferber, 458 U.S. at 759-60; see also
Ashcroft v. Free Speech Coalition, 535 U.S. 234, 249, 122 S. Ct.
1389 (2002) (stating, in discussion of relationship between child
pornography and sexual abuse, that “[l]ike a defamatory statement,
each new publication of the speech would cause new injury to the
child's reputation and emotional well-being”). The Third Circuit
has specifically addressed the harm caused by possession of child
pornography, as opposed to distribution, concluding that the
defendant's consumption of such images “directly contribute[s] to
this continuing victimization.” United States v. Goff, 501 F.3d
250, 259 (3d Cir. 2007).

Thus, it is clear that Amy, Tara, and Vicky were harmed as a

result of Defendant's possession of images exhibiting their abuse,

_l6_

Indeed, Monzel acknowledged as much at his sentencing when he
submitted a statement that “every time 1 looked at a picture or
video 1 was victimizing that child.” Tr. at 43 (May 19, 2010). The
Court therefore concludes that Amy, Tara, and Vicky are victims
within the meaning of the term as it is used in § 2259.

2. Defendant's C0nduct Is a Proximate Cause of the
Victims’ Losses

The main issue argued by the parties at the October 5, 2010
hearing was whether the victims’ losses were caused by Defendant's
possession of images depicting their abuse, As an initial matter,
it is necessary to identify the losses which the Government alleges
Amy, Tara, and Vicky have suffered.” Amy seeks restitution in the
amount of $3,263,758 for medical services relating to physical,
psychiatric, or psychological care, physical and occupational
therapy or rehabilitation, transportationj temporary housing, child
care expenses, lost income, and attorney's fees and other costs.
Tara seeks restitution in the amount of $2,851.20 for travel to and
from her therapy sessions. Vicky seeks restitution in the amount
of $312,953.60 for future mental health counseling, the costs of an

initial forensic evaluation, an updated evaluation,

” The Court only identifies the losses alleged for the purposes

of considering the causal connection between them and Defendant's
conduct. The Court is not deciding that the Government has met its
burden to prove the losses or the amount to be apportioned to
Monzel. Those issues will be decided after additional briefing,
evidence, and argument from the parties.

_17_

vocational/educational costs, out-of-pocket expenses, and
attorney's fees.

Restitution is generally available only for losses “caused by”
the conduct underlying the offense of conviction. Hughey v. United
States, 495 U.S. 411, 416 (1979). Section 2259 states that victims
of child sexual abuse and exploitation--defined as the individual
harmed “as a result of” the crime--are entitled to restitution for
“any H losses suffered . . . as a proximate result of the
offense.” 18 U.S.C. § 2259. This language has led virtually every
court which has considered the issue to conclude that the
Government must establish a causal connection between the
defendant's criminal conduct and the victim’s alleged losses. §ee
§e;dy, 2010 WL 1543844 at *7 (collecting cases).

In this case, the parties agree that the Government must prove
proximate causation.” Proximate causation is a “generic label” for
“the judicial tools used to limit a person's responsibility for the
consequences of that person's own acts. At bottom, the notion of
proximate cause reflects ‘ideas of what justice demands, or of what
is administratively possible and convenient.'” Holmes v. Securities

Investor Protection Corp., 503 U.S. 258, 268, 112 S. Ct. 1311, 1318,

“ Although. counsel for the Government suggested. at 'various
points during the October 5, 2010 hearing that § 2259 “assumes”
causation, the United States' formal, written position is that
proximate cause must be proven to justify issuance of an order of
restitution under § 2259. §ee Govt.'s Mot. at 12; eee also Def.'s
Opp'n at 2 (agreeing that proximate cause must be proven under §
2259).

_13_

117 L. Ed. 2d 532 (U.S. 1992) (quoting W. Keeton, D. Dobbs, R.
Keeton, & D. Owen, Prosser and Keeton on Law of Torts § 41, p. 264
(5th. ed. 1984)). However, the parties disagree as to whether
proximate causation 'under § 2259 encompasses conduct such. as
Monzel's within the scope of liability for restitution.

Both the state and federal systems uniformly' employ' the
concept of proximate causation as a means to limit the scope of
liability.l4 However, there is no single approach. to proximate
causation in either the federal or state courts, with some focusing
on the foreseeability of the harm and others asking whether the
harm is factually or temporally remote from the defendant's
conduct. _ee Restatement (Third) of Torts § 29 cmts. (2010)
(discussing various approaches to proximate causation in federal
and state courts). Many courts have incorporated the “substantial
factor” test, which asks whether the defendant's conduct was a
substantial factor in producing the harm. §ee, eege, ide Reporters’

Note cmt. a (2010) (collecting cases that “have understood or used

substantial factor” as standard for proximate cause); United States

v. Crandon, 173 F.3d 122, 125 (3d Cir. 1999) (interpreting

“proximate cause” under § 2259 to include a “substantial factor”

14 Although restitution under § 2259 is imposed as part of a
criminal defendant's sentence, restitution “is essentially a civil
remedy created by Congress and incorporated into criminal
proceedings . . . .” United States v. Carruth, 418 F.3d 900, 904
(8th Cir. 2005). Consequently, in its analysis of proximate
causation the Court draws on the well developed discussion in civil
cases involving tortious conduct.

_19_

requirement). In recent years, however, the substantial factor test
has fallen into disfavor because its lack of concreteness has
caused considerable confusion.“ See Owens v. Republic of Sudan, 412
F. Supp. 2d 99, 110 (D.D.C. 2006); Restatement (Third) of Torts § 29
(20l0).

In part because of confusion over the precise definition of
proximate cause, the American Law Institute (“AL1”) very recently
adopted a two-pronged approach to causation. This approach asks (1)
whether the actor’s conduct was a necessary condition of the harm
(but-for or factual cause) and (2) whether the harm was the product
of the risks that made the actor’s conduct unlawful (scope of
liability or proximate cause).“ Restatement (Third) of Torts §§ 27,
29 (2010). Although § 29 was only recently adopted, many state and
federal courts have similarly distinguished between factual cause

and proximate cause." See id. cmt. g (collecting over two dozen

5 In addition to the substantial factor test, the larger term
“proximate causation” also has fallen into disfavor among scholars
because “it is an especially poor [term] to describe the idea to
which it is connected,” which is the limitation of the scope of
liability. Restatement (Third) of Torts, Special Note on Proximate
Cause (2010).

m Despite the well-established reputation of the ALI, the Court
has strong concerns about whether the second prong of its causation
analysis, which addresses the scope of liability, is going to be
any easier or clearer for judges, who must write appropriate
instructions on causation, or for jurors, who must apply them.
" Legal scholars have also largely adopted the ALI's distinction
between factual and proximate causation. “The only remotely modern
casebook that the [Restatement] Reporters found that did not
(continued...)

_2O_

cases from state and federal courts which distinguish between
factual causation and proximate causation). The Court will thus
consider each issue of causation in turn.

Under the first prong, but-for or factual causation asks
whether the actor’s conduct was a necessary condition to cause the
victims’ harm. _ee Restatement (Third) of Torts § 27 (2010)
(discussing factual causation). Monzel argues that the losses
alleged “[are] incurred whether or not the Defendant possessed,
received. or distributed those images,” which. is in essence a
challenge to the Government's evidence that his conduct was a but-
for cause of the victims’ losses. Def.'s Opp'n at 7.

As has already been discussed, see supra Section II.B.1, the
possession of images depicting child sexual abuse causes harm to
the child victim which is independent of the separate acts of
initial abuse and subsequent distribution. When a victim of child
pornography' receives notice that yet another individual is in
possession of their images, that notice results in heightening the
victims’ long-term fear and anxiety that people are watching their
most painful childhood moments, that they will be recognized by
strangers on the street, or even friends and acquaintances, or that

individuals in possession of their images will attempt to contact

“(...continued)

contain separate treatment of factual cause and proximate cause is
now 20 years old and no longer in print.” Restatement (Third) of
Torts cmt. g (2010) (citing Richard A. Posner, Tort Law: Cases and
Economic Analysis 543 (1982)).

_2l_

them, as has happened in the past. Ferber, 458 U.S. at 759 n.10
(“It is the fear of exposure and the tension of keeping the act
secret that seem to have the most profound emotional repercussions

.”). Although the victims may have been suffering from such
fear and anxiety prior to an individual defendant's conduct, each
notification of a defendant's conduct perpetuates the trauma,
thereby prolonging recovery, and increasing harm to the victim.
Ashcroft, 535 U.S. at 249, For these reasons, the Court concludes
that, Monzel's conduct is a factual cause of the harm suffered by
Amy, Tara, and Vicky.

Defendant's argument, however, is that the same harm would
have been caused by the possession of the victims’ images by
countless other individuals even if he had never possessed the
images. However, even if the same anxiety and fear which the
victims now suffer would have been caused by others in any event,
that is no reason to ignore Defendant's responsibility for the harm
that he has caused. In cases such as these where there are
“multiple sufficient causes” of the injury, courts generally regard
but-for or factual causation as inappropriate. See, e.q., Kilburn
v. Socialist People's Libvan Arab Jamahiriya, 376 F.3d 1123, 1129
(D.C. Cir. 2004) (noting that when “application of a ‘but for'
standard to joint tortfeasors could absolve them all, . . . courts
generally regard ‘but for' causation as inappropriate”);

Restatement (Third) of Torts § 27 (2010) (“[C]ourts have long

_.22_

imposed liability when a tortfeasor's conduct, while not necessary
for the outcome, would have been a factual cause if the other
competing cause had not been operating.”).

Consequentlyg the first prong of causation--factual causation-
-is no obstacle to the Government's Motion. The critical causation
issue in dispute is thus the second prong, or proximate causation.
In other words, the parties disagree as to whether the Government's
evidence has sufficiently demonstrated that the losses alleged fall
within the scope of Defendant's liability for his conduct.

Our Court of Appeals has not yet considered the “harm within
the risk” approach to proximate causation adopted in the Third
Restatement, although at least one district court in this Circuit
has adopted it. Owens, 412 F. Supp. 2d 99. 1n Kilburn, upon which
Owens relied heavily, our Court of Appeals considered the standard
for jurisdictional causation under the Foreign Sovereign Immunities
Act, 28 U.S.C. § 1605(a)(7) (“FSIA”) in a civil tort action brought
by the estate of a murdered American citizen against Libya. 376
F.3d at 1127-30. Section 1605(a)(7) provides an exception to
sovereign immunity in cases in which money damages are sought for
injury or death “caused by” certain acts.

Kilburn relied on a Supreme Court case in which the words
“caused by” were interpreted in a federal admiralty statute to
require only a showing of “proximate cause,” and not but-for or

factual cause. See id. (relying on Jerome B. Grubart, Inc. v. Great

_23_

Lakes Dredqe & Dock Co., 513 U.S. 527, 536-38, 115 S. Ct. 1043,
1045-51, 130 L. Ed. 2d 1024 (1995)). The Court in Kilburn concluded
that the same showing of proximate cause, but not but-for
causation, was required under the FSlA. lee However, because the
Court did not elaborate on the proper standard for proximate cause,
Kilburn did not address in any detail the issues presented in this
case.

In Qwege, a later case involving the FSIA, the district court
concluded that § 1605(a)(7)'s proximate cause requirement does not
incorporate the substantial factor test proposed by defendants, in
part because it is now disfavored. Qwene, 412 F.Supp.2d at 111.
Instead, the district court adopted the “harm within the risk”
approach to proximate cause found ill § 29 of the Restatement
(Third) of Torts, which asks “whether there is an intuitive
relationship between the act(s) alleged and the damages at issue
(that is, whether the conduct was wrongful because that type of
damage might result).” lee at 113, 115.

As this discussion reveals, there is no definitive standard in
our Circuit for proximate causation, either in general or more
specifically under § 2259. In the absence of such a clear standard,
and in recognition of the fact that courts are moving away from the
substantial factor test, the Court concludes, as did Qwege, that it
is appropriate to rely upon the “harm within the risk” approach

adopted in of § 29 of the Restatement (Third) of Torts.

_24_

Other factors counsel this conclusion as well. First, this
approach comports with the traditional understanding of proximate
causationt as a judicially' crafted tool which_ “eliminates the
bizarre” by requiring a “reasonable connection between the act or
omission of the defendant and the damage which the plaintiff has
suffered.” Kilburn, 276 F.3d at 1128 (citing Grubart, 513 U.S. at
536). Second, this approach comports with the clear intent of
Congress to extend the scope of liabi1ity' for restitution to
include those convicted under 18 U.S.C. §§ 2252(a)(4)(B). §ee S.
Rep. No. 104-179, at 12 (1996), as reprinted in 1996 U.S.C.C.A.N.
924, 925 (describing purpose of § 2259 as “to ensure that the loss
to crime victims is recognized, and that they receive the
restitution that they are due” and “to ensure that the offender
realizes the damage caused by the offense and pays the debt owed to
the victim as well as to society”).

The legislative history of 18 U.S.C. §§ 2252 makes clear that
it criminalizes the possession of child pornography for the purpose
of protecting the nation’s children, both from the original
traumatic acts of sexual abuse and from the additional harm
resulting from the victims’ knowledge of the circulation of images
depicting their abuse, §ee Child Pornography Prevention Act of
1996, Pub. L. No. 104-208, 110 Stat. 3009, 26-28 (1996) (listing
congressional findings, which include concern that “child

pornography permanently records the victim’s abuse, and its

_25_

continued existence causes the child victims of sexual abuse
continuing harm by haunting those children in future years”). The
“risk” inherent in Monzel's participation in the child pornography
market by receiving and possessing such images therefore includes
the risk that the children whose abuse is depicted will suffer as
a result.

The losses alleged by the Government clearly fall within the
scope of this risk: all of the victims’ alleged losses arise out of
the need for ongoing psychological treatment and their inability to
maintain normal, emotionally healthy lives as a result of the
knowledge that Monzel and others continue to possess images of
their abuse. The Court therefore concludes that the Government has
demonstrated that the victims’ alleged losses were proximately

caused by Monzel's possession of these images.”

18 The Court notes that the approach taken by other district
courts presented with the same issue of proximate causation have
differed widely. Some district courts which have employed the
“substantial factor” test for proximate cause have concluded that
the test was met in child pornography cases involving facts similar
to this case. See United States v. Aumais, No. 08-cr-711, 2010 WL
3033821, at *5 (N.D.N.Y. Jan. 13, 2010); Hardy, 707 F. Supp. 2d 597

(involving conviction. of possession and distribution); United
States v. Brunner, No. 5:08-cr-16, 2010 WL 148433 (W.D. N.C. Jan.
12, 2010) (involving conviction of possession). However, other

district courts requiring a direct connection between the victim’s
knowledge of the defendant's conduct and “additional loss above and
beyond what they had already experienced” have denied restitution.
United States v. Woods, 689 F. Supp. 2d 1102, 1110 (N.D. Iowa 2010);
see also United States v. Faxon, 689 F. Supp. 2d 1344, 1357-60 (S D.
Fl. 2010); United States v. Paroline, 672 F. Supp. 2d 781, 791-93
(E.D. Tex. 2009); United States v. Berk, 666 F. Supp. 2d 182, 189-93
(D. Maine 2009).

_26_

One final issue remains: whether Defendant is to be held
liable for the entire amounts claimed as losses by the victims or
whether such losses should be apportioned in an appropriate manner.
§ee Weede, 689 F.Supp.2d at 1110-12; Paroline, 672 F.Supp.2d at
791-92. That issue, which. the Government need. not prove with
“mathematical precision,” but rather “with reasonable certainty,”
United States v. Doe, 488 F.3d ll54, 1159-60 (9th Cir. 2007), will
not be decided until after an evidentiary hearing and full briefing
by the parties.

C. Defendant's Discovery Request

In his Response to the Government's Request for Restitution
[Dkt. No. 36], Monzel argues that his Sixth Amendment rights to due
process and to effective assistance of counsel entitle him to a
certain amount of discovery regarding damages. Specifically, Monzel
seeks an Order from the Court directing the Government to provide
“information regarding: (1) the victim notification process and any
opt in/opt out procedures; (2) the number of prior and pending
criminal prosecutions in which pornographic images of Amy, Vicky
and Tara have been identified as known images; (3) depositions of
Mr. Marsh [Amy's attorney] and the experts retained by him; (4)
disclosure and production of the materials relied upon by Joyanna
Silberg, Ph.D. [Amy's psychologist]; (5) disclosure and production
of the materials and data relied upon by the Smith Economics Group,

Ltd., in their calculation of the value of certain losses; and (6)

_27_

disclosure and production of the materials relied upon by Randall
L. Green, Ph.D. [Vicky's psychologist]” Def.'s Response at 15.
Monzel also seeks discovery “including at a minimum, access to [one
of the victim's] financial data, family' members' educational
background and earnings data and other information requested by the
expert . . . .” lee

Monzel cites no precedent in support of his argument that he
is entitled to such discovery. On the contrary, it is well settled
that “[t]here is no general constitutional right to discovery in a
criminal case . . . .” weatherford v. Bursey, 429 U.S. 545, 559, 97
S. Ct. 837, 846, 51 L. Ed. 2d 30 (1977). Moreover, the legislative
history of the MVRA makes clear that Congress did not intend to
establish any such due process protections for defendants facing
claims for restitution: “the ‘sole due process interest of the
defendant being protected during the sentencing phase is the right
not to be sentenced on the basis of invalid premises or inaccurate
information.'” Moreland, 2010 WL 3607180, at *20 (citing S.Rep. No.
104-179, at 18 (1995), as reprinted in 1996 U.S.C.C.A.N. 924, 930).

Finally, § 3664(g)(1) of the MVRA specifically bars victims
from participating “in any phase of a restitution order.” 18 U.S.C.
§ 3664(g)(1). Thus, to the extent that Defendant seeks discovery
directly from the victims, it is squarely banned by § 3664(g)(1).
Due process and fairness do require “that a defendant be afforded

a meaningful opportunity to rebut any information presented to the

_23_

court for consideration on sentencing,” which Monzel will have.
United States v. Foqel, 829 F.2d 77, 91 (D.C. Cir. 1987). Because
Defendant has failed to establish that it would be appropriate to
grant him discovery of the information he seeks, his request is
denied.
CONCLUSION

For the reasons set forth above, the Court concludes that (1)
the Government's Motion for an Order of Restitution is not time-
barred; (2) the Government has met its burden to prove proximate
cause in support of its Motion for an Order of Restitution; and (3)
Defendant's discovery request is denied. The parties shall submit
additional briefing on the issue of damages no later than December
20, 2010 at 5:00 p.m. A motion hearing will be held on damages on

January 11, 2011, at l0:00 a.m.

7 j
October 22, 2010 /S/(§;`:;/CMé@4€7/::;%QLé:L”1

GladyslKesslerQ
United States istrict Judge

Copies via ECF to all counsel of record

..29_